Title: To Thomas Jefferson from John Brown Cutting, 9 June 1789
From: Cutting, John Brown
To: Jefferson, Thomas



Dear Sir
35 St Albans Street Pall MallJune 9th 1789

This day I meant to have condensed in a letter of some length the freshest advices from America, but just as I sat down for the purpose a parcel of newspapers came to hand which really supercede the necessity. I have not perused them. Pray have the goodness to preserve them for me. In glancing an eye over a few of the articles I perceive they contain matter that must amuse and interest you.
Mr. Parker promises to transmit you a copy of the resolution of Congress (or rather the house of representatives) which I have no doubt long ere this time is enacted into a law of revenue and pervades the eleven confœderated states.
I find it will be impracticable for me to be in Paris this week, but I shall certainly be with you before the expiration of the next.
The late changes in administration here make no sort of change in the views of the Minister: they merely collect the radii of power into a family focus. By the appointment of Mr. Grenville to the place of secretary of state for the home department he may be said absolutely to possess the treasury and admiralty and the personal controul of all affairs at home and abroad. It is true Mr. Dundas is minister for India, but every one knows that he is the mere creature of Pitt. In a word every thing combines to augment the influence and power of the english premier, even the present situation of the king.
I am just going to the house of peers to see the new speaker received and confirmed by majesty.—Henry Addington Esquire was put in the chair of the commons yesterday. He is a promising young man and has other merits beside that of being son to the Physician of the family of Chatham.
Other promotions of the minister’s friends are confidently mention’d. Mr. Eden it is said will be created a peer and sent to supercede the Duke of Dorset; while Mr. Fitzherbert removes to Spain—and Lord Westmoreland to Holland. I have the honor to be with the utmost affection and respect Your obed. sert.,

John Brown Cutting

